                     Case 1:17-cv-04712-GHW-JLC Document 96 Filed 03/20/19 Page 1 of 1




                              March 20, 2019

 Office of                                                                                     Nathaniel S. Boyer
 General Counsel              VIA ECF                                                          Counsel 
  
 Eve Burton 
 Senior Vice President 
                              Honorable Gregory H. Woods
 Chief Legal Officer          United States District Court
                              Southern District of New York
 Jonathan R. Donnellan 
 Mark C. Redman               500 Pearl Street
 Vice President               New York, NY 10007
 Co‐General Counsel 
  
 Kenan J. Packman  
 Maureen Walsh Sheehan        Re:    Otto v. Hearst Communications, Inc., Case No. 1:17-cv-4712-GHW
 Ravi V. Sitwala                     Proposed Stipulation and Order
 Jack Spizz 
 Associate General Counsel 
                              Dear Judge Woods:
 Carolene S. Eaddy 
 Jennifer G. Tancredi 
 Debra S. Weaver                      As you know, we represent Defendant Hearst Communications, Inc. in
 Senior Counsel               the above-referenced action, in which a jury trial on damages is scheduled to
                              commence on July 15, 2019. We write jointly with counsel for Plaintiff
 Sultan Barazi 
 Liddy Barrow*                Jonathan Otto to inform the Court that the parties have entered into a
 Nathaniel S. Boyer           stipulation, pursuant to Fed. R. Civ. P. 39(a)(1), in which they waive their
 Lisa Bozman 
 Andrea Chui 
                              rights to a jury trial on the issue of damages in this case. As stated in the
 Adam Colón                   stipulation, which has been electronically filed with the Clerk of the Court, the
 Travis P. Davis              parties respectfully request that the Court vacate the jury trial scheduled for
 Ignacio Diaz* 
 Kerry A. Flynn               July 15, 2019 and schedule a nonjury trial to commence on that date instead.
 Matthew Greenfield 
 Carl G. Guida                                                              Respectfully submitted,
 Diego Ibargüen 
 Monika Jedrzejowska 
 Kate Mayer                                                                 /s/ Nathaniel S. Boyer
 Marianne Chow Newman 
 Aimee Nisbet*                                                              Nathaniel S. Boyer
 Sarah S. Park 
 Andrea S. Ryken                                                            /s/ James H. Freeman
 Eva M. Saketkoo 
 Jennifer Schanes                                                           James H. Freeman
 Aryn Sobo                    cc:    Counsel of Record (via ECF)
 Federica Tigani* 
 Kitty Yang* 
 Stephen H. Yuhan 
 Counsel 
  
 Catherine A. Bostron 
 Corporate Secretary 
  
  
  
  
  
  
                                                                                               300 West 57th Street
                                                                                               300 West 57th Street 
  
                                                                                               New York, NY 10019 
                                                                                               New York, NY 10019 
  
                                                                                               T 212.649.2030 
                                                                                               T 212.649.2030 
* Not admitted or                                                                              Nathaniel.Boyer@hearst.com 
                                                                                               F 646.280.2030 
   resident in New York                                                                        Nathaniel.boyer@hearst.com 
